DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) is in compliance; however due to the large number of cited references, the examiner has considered the references to the extent reasonably expected during normal examination time.
If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. Further, it is noted that it is desirable to avoid the submission of long lists of documents when possible. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted by Applicant. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5053247 by Moore taken collectively with US Patent 5288364 by Burt et al. 
		Moore discloses a method of depositing a material onto a substrate, the method comprising the steps of: providing a deposition reactor comprising a reaction chamber comprising a wall having an interior wall surface adjacent a reaction space and an exterior wall surface (Figure 3A); and discloses controlling and adjusting the temperature of the exterior wall surface to a temperature (column 3, lines 34-65); however, fails to explicitly disclose measuring a temperature of the exterior wall surface using a pyrometer; and adjusting a temperature of the exterior wall surface based on a temperature measured during the step of measuring.  
		However, as noted above, Moore explicitly discloses the desire to maintain the exterior temperature to constant temperature due to the increase in deposits on the wall surface and Burt discloses using sensor that can reasonably be considered a pyrometer to constantly measure the temperature of the exterior wall to maintain a control of the process as it relates the deposits on the wall surface (entire reference, see Figure 1 and accompanying text).  Therefore, it would have been obvious to have modified Moore to include the temperature sensor as suggested by Burt to reap the benefits of temperature control of the wall because Moore desire to maintain constant the wall temperature and one would understand that a temperature sensor will provide the necessary control over the wall temperature, i.e. maintaining a constant temperature includes adjusting the temperature as claimed.
		Claim 2:  Moore discloses controlling the temperature using convective heat transfer (column 3, lines 45-65).
		Claim 5-7:  Moore discloses quartz with thickness about 3 mm (column 14, lines 55-60).  
		Claim 8:  Moore discloses silicon (epitaxy growth, abstract, column 16, lines 53-56), additionally Burt discloses such at column 1, lines 15-22) and therefore using such would have been obvious to one of ordinary skill in the art as predictable.
		Claim 9:  Moore discloses cholorsilanes (column 16, lines 53-56).
	Claim 11-12:  Moore discloses maintaining the bell jar at about 600C, which abuts/overlaps the claims ranges and therefore makes obvious the claimed about 600C or about 595C (which is about 600C).  Additionally, the range about 600C is close to the claimed about 595 and a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Finally, Moore indicating that the bell jar temperature directly affects the growth of film on the surface and therefore determination of the appropriate and optimum bell jar temperature through routine experimentation would have been obvious to prevent film growth.
	
Claims 3-4, 13-18/are rejected under 35 U.S.C. 103 as being unpatentable over Moore taken collectively with Burt et al. and further with US Patent 4858557 by Pozzetti et al.
Claims 3 and 13:  Moore with Burt discloses all that is taught above.  Additionally, both Moore and Burt disclose a housing, and a region between the exterior wall surface and the housing (Burt Figure 1, Moore Figure 3A).  As discussed above Moore discloses controlling the temperature of the exterior wall using a convective medium within the region and with Burt makes obvious measuring the temperature of the wall.  However, Moore and Burt fail to disclose adjusting a flowrate of a convective medium within the region to control a temperature of the exterior wall surface.  However, Pozzetti discloses controlling the temperature of an epitaxial deposition chamber similar to that of Moore and Burt (Figure 1).  Pozzetti discloses measuring the temperature using sensor and controlling the temperatures by using a device (motor) configured to cause movement of the air within the region relative to the exterior wall (and cooling the bell jar using the air) and using a controller configured to control/vary the speed of the motor based on a measured temperature to vary the flow rate of the convective medium during the operation (column 7, lines 4-30, column 6, lines 45-50).  Pozzetti discloses various locations of the measuring of the temperature and such would encompass the measured temperature of the exterior wall.
Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Moore with Burt to use the temperature control method as suggested by Pozzetti because Moore is concerned with temperature control in an epitaxial growth bell jar and Pozzetti discloses the adjustments of the convective medium is a predictable method to control the temperatures in such a bell jar.
Claim 4:  Pozetti discloses adjusting the blower speed (column 7, lines 4-30).
		Claim 14:  Moore discloses controlling a temperature of a susceptor within the reaction chamber (column 5, lines 45-50).
		Claims 15-18:  These claims are addressed above.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore taken collectively with Burt et al. taken further with US Patent 4728389 by Logar.
		Moore with Burt discloses all that is taught above, including using chlorosilanes for silicon deposition; however, fails to explicitly disclose dichlorosilane.  However, Logar also discloses an epitaxial silicon growth in a bell jar, similar to that of both Moore and Burt, and discloses using various gases including dichlorosilane (column 4, lines 50-60) and therefore using the known and suitable gas for the epitaxial silicon deposition would have been obvious as predictable.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore with Burt et al. and Pozetti taken further with US Patent 4728389 by Logar.
Moore with Burt and Pozetti discloses all that is taught above, including using chlorosilanes for silicon deposition; however, fails to explicitly disclose dichlorosilane.  However, Logar also discloses an epitaxial silicon growth in a bell jar, similar to that of both Moore, Burt and Pozetti, and discloses using various gases including dichlorosilane (column 4, lines 50-60) and therefore using the known and suitable gas for the epitaxial silicon deposition would have been obvious as predictable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718